DETAILED ACTION
Notice to Applicant
 
1.               The following is a NON-FINAL office action upon examination of application number 16/333,307. In response to the Election/Restrictions requirement of 10/05/2020, Applicant, on 12/07/2020, elected Group II, claims 17-18 and newly added claims 28-33, for examination. Claims 1-2, 8-9,15-18, 21-26, and 28-33 are pending in this application, of which claims 17-18 and 28-33 have been examined on the merits discussed below.

2.               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority

3.	Application 16/333,307, filed 03/14/2019 is a national stage entry of PCT/GB2017/052644, International Filing Date: 09/11/2017, and claims foreign priority to GB 1615620.0, filed 09/14/2016.

4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1615620.0, filed on 09/14/2016.

Information Disclosure Statement

5.	The information disclosure statement (IDS) filed on 03/14/2019 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information 

Election/Restrictions
 
6.	Applicant's election with traverse of the restriction dated 10/05/2020 in the reply filed on 12/07/2020 is acknowledged.
 
7.	In response to the restriction requirement, dated 10/05/2020, Applicant elected Group II, claims 17-18, for examination, cancelled claims 3-7, 10-14, 19-20, and 27, and added new claims 28-33.

8.	Claims 1-2,8-9,15-16 and 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2020.

9.	As described in the Election/Restriction Requirement dated 10/05/2020, restriction to one of the following inventions was required under 35 U.S.C. 121 and 372: Group I claims 1-10, and 15-16 drawn to an invention for associating individuals with components of a task; Group II claims 17-18 drawn to an invention for transmitting to a plurality of communication devices an update message to modify a proposal message in relation to a chosen proposal option selection; and Group III claims 21-26 drawn to an invention for displaying a modified task message. 
The traversal is on the ground(s) that "all three groups of claims refer to a novel data structure: the task message (feature B) which defines a plurality of task components. This data structure is considered a “special technical feature” which is not referenced in any cited prior art” and that “On page 3 of the office action, the Examiner refers to classifications the examiner has given the three groups of claims, pointing out their differences. However, the Guidelines refer to the classifications only to say that they should not be used as a basis of raising a unity objection.”
The Examiner first notes that under the lack of unity standards, the groups of inventions must not share the same special technical feature in order to properly be restricted from each other. If there are any shared technical features (common claim limitations), the Examiner needs to demonstrate, that these shared technical features do not contribute over the prior art, which the Restriction/Election Requirement, dated 10/05/2020 demonstrated.
Applicant’s argument that “all three groups of claims refer to a novel data structure: the task message (feature B) which defines a plurality of task components. This data structure is considered a “special technical feature” which is not referenced in any cited prior art,” is not found persuasive because Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of “the task message”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen et al., Pub. No.: US 2016/0224939 A1 (referred to as Reference D2 on page 4 of the Written Opinion of the International Searching Authority) - see at least paragraphs 0014-0016, 0099, 0193. Furthermore, as evidenced by the Written Opinion of the International Searching Authority “the use of instant messaging or SMS protocol was considered to be well-known in the art before the priority date of the present application (see for example paragraphs 36, 38, 49, 77 and 79 in D1 [Savage, Pub. No.: US 2013/0179799 A1], and paragraphs 96, 107 and 127 in D2).”
In response to Applicant’s assertion that “all three groups of claims refer to a specific update to the novel data structure (feature D),” as evidenced by the Restriction/Election Requirement, dated 10/05/2020 “updating a record is not a special technical feature as it does not make a contribution over the prior art in view.” As explained in the Restriction/Election Requirement, even assuming that the common feature of updating a record is viewed as a technical feature, Groups I, II, and III, nevertheless lack unity of invention because even though the inventions of these groups require the presumed technical feature of updating a record, this ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log),” evincing the conventional nature of  updating a record. Accordingly, this argument is found unpersuasive.
Next, Applicant submits that “On page 3 of the office action, the Examiner refers to classifications the examiner has given the three groups of claims, pointing out their differences. However, the Guidelines refer to the classifications only to say that they should not be used as a basis of raising a unity objection.” In response, the Examiner points out that it is customary to identify the classifications of groups of claims. While the Restriction/Election Requirement included the classifications, the separate classifications were not used as a reason for the restriction. The Examiner emphasizes that the restriction requirement was based on the following: the independent claims do not share a same or corresponding technical feature, which is an acceptable reason for issuing a restriction requirement. Moreover, the independent claims share a common limitation, which is taught by a prior art reference listed on the International Search Report. Accordingly, this argument is found unpersuasive. 
Lastly, in response to Applicant’s argument that the ISA did not raise a unity objection in the IPRP, it is noted that unity of invention considerations at the International Stage of the PCT are not binding. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections

10.	Claim 32 is objected to because of the following informalities: grammatical error.  

11.	Claim 32 recites “A computer device according to claim 17 in which the program instructions are operative to cause the processor, upon said receiving of one of the response messages, to determining whether an individual corresponding to the communication device from which the response message was received satisfies one or more criteria associated with the accepted task component, and to cause the processor to perform said updating of the record and said transmission of the update message only if the determination is positive.” Claim 32 should read “A computer device according to claim 17 in which the program instructions are operative to cause the processor, upon said receiving of one of the response messages, to determine whether an individual corresponding to the communication device from which the response message was received satisfies one or more criteria associated with the accepted task component, and to cause the processor to perform said updating of the record and said transmission of the update message only if the determination is positive.” Appropriate correction is required.

Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 17-18 and 28-33 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 17-18 and 28-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 17-18 and 28-33 are directed to a computer device (i.e., process, manufacture, machine, or composition of matter) which is a statutory category. Thus, Step 1 of the Subject Matter Eligibility test for claims 17-18 and 28-33 is satisfied.
Proceeding to step 2A, Prong One, here, the claimed invention in claims 17-18 and 28-33 are directed to a computer device operative to associate individuals with components of a task. Claims 17-18 and 28-33 recite an abstract idea, falling within the groupings of “certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claim 17 instructing how to receive response messages, the response messages being generated in response to a task message, the task message specifying one or more task components; based on the response messages, to update a record, the record corresponding to the task message, the updating comprising associating one of the individuals with at least one of the task components in the case of task messages; transmit an update message to modify the task message in relation to the accepted task component recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or interactions (e.g., The present invention is based on the concept of multiple users of a communication system collectively making a decision using a message containing selectable option.”). Therefore, the claims recite an abstract idea, corresponding to the grouping of “organizing human activities.” 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a processor,” “a data storage device,” “a plurality of the communication devices,” and “a message database.” Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP 2106.05(f)-(h). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. 55. The claim does not improve any technology, or have a technological improvement. Moreover, limitations that are “not” indicative of integration into a practical application include The term "communication device" is used here to mean a communication device which includes a processor, a data storage device and a communication interface, typically a wireless communication interface. The term "mobile communication device" means a communication device which is conventionally transported by an individual from one place to another, e.g. carried.  Thus, the term mobile communication device includes a smartphone or tablet computer...” and [0134]: “The technical architecture includes a processor 222 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 224 (such as disk drives), read only memory (ROM) 226, random access memory (RAM) 228. The processor 222 may be implemented as one or more CPU chips. The technical architecture may further comprise input/output (I/O) devices 230, and network connectivity devices 232.”). The claim is directed to an abstract idea.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to display the modified task message on the communication devices. It is noted that the use of the computer to transmit to the plurality of communication devices an update message to modify the task message in relation to the accepted task component” merely encompasses insignificant extra-solution activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). Furthermore, the limitation “whereby the  communication devices subsequently display the modified task message on the communication devices” merely encompasses insignificant extra solution activity accomplished via displaying data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. The additional elements, which merely describe implementation of the invention using generic computing elements and conventional elements from the prior art, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  See MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception The technical architecture includes a processor 222 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 224 (such as disk drives), read only memory (ROM) 226, random access memory (RAM) 228. The processor 222 may be implemented as one or more CPU chips. The technical architecture may further comprise input/output (I/O) devices 230, and network connectivity devices 232.”). When considered individually the system claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information (i.e., response messages), processes the information and then transmits to an update message to modify the task message in relation to the accepted task component and displays the modified task message. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. The fact that the computer device is facilitating the abstract concept is not enough to confer statutory subject matter eligibility. This passage, as well as others, make it clear that the invention refers to the use of generic computer elements that simply store set of instructions and these generic components are merely invoked as a tool to perform the abstract idea. As such, this is "merely applying" the recited exception in a generic computer environment and amounts to mere instructions to apply the limitation onto a generic computer. Thus nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed both individually and as an ordered combination are found insufficient to supply an inventive concept 
Claims 18 and 28-33 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 18 and 28-33 (i.e., upon receiving a response message in a predetermined format, to update the record to modify one or more of the task components, and to generate the update message in a format including an instruction to modify the task message to specify the modified task components; in which the update message adds at least one additional task component; in which the at least one additional task component is associated with an existing task component; in which the update message splits a task component into a plurality of task components; determine whether a number of individuals associated with the accepted task component is below a predefined participant number, and perform said updating of the record and said transmission of the update message only if the determination is positive; upon said receiving of one of the response messages, determining whether an individual corresponding to the communication device from which the response message was received satisfies one or more criteria associated with the accepted task component, and to perform said updating of the record and said transmission of the update message only if the determination is positive; in which the task message is a message according to an instant messaging or SMS protocol) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 18 and 28-33 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103



15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

17.	Claims 17-18 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over, Partridge et al., Pub. No.: US 2007/0250370 A1, [hereinafter Partridge], in view of Scheidl et al., Pub. No.: US 2008/0313281 A1, [hereinafter Scheidl].

As per claim 17, Partridge teaches a computer device operative to associate individuals with components of a task, the individuals each being associated with respective communication devices (paragraph 0010, discussing a method of creating, communicating, updating, and confirming a schedule for a number of remote users through SMS text messaging or other appropriate remote communication; paragraph 0033, discussing a task scheduling system. The task scheduling system can include at least one database adapted to store scheduling information 
 
the computer device comprising a processor and a data storage device (paragraph 0032, discussing that at least one of the at least one database and the scheduling application can be stored, controlled, and/or accessed on a portable electronic device, such as a handheld computer, a laptop, a personal digital assistant, a mobile phone, or any other appropriate portable electronic device; paragraph 0143, discussing that FIG. 15 shows a block diagram for one embodiment of a scheduling application. The application can function as a computer program stored in a PC, on a PDA, another appropriate wireless or handheld device, on another hardware platform, or as a web-based program, allowing information to be generated, communicated, and stored in any the data storage device storing program instructions operative to cause the processor (paragraph 0143, discussing that the application can function as a computer program stored in a PC, on a PDA, another appropriate wireless or handheld device, on another hardware platform): 

(i) to receive from a plurality of the communication devices response messages, the response messages being generated in response to a task message received by the communication devices, the task message specifying one or more task components (paragraph 0022, discussing that the scheduling means can include the steps of accessing information stored in a database for a scheduling application for at least one prospective worker, generating a list of suitable prospective workers based on the information stored in the database, sending a scheduling request to at least one of the suitable prospective workers through at least one electronic communication, receiving a response from at least one of the selected suitable prospective workers (i.e., the response messages being generated in response to a task message received by the communication devices); paragraph 0033, discussing that the scheduling application can include a means of retrieving scheduling information stored in the at least one database and a means of receiving a coverage request from at least one requesting party, wherein the coverage request can include at least one task requirement; paragraph 0092, discussing that once the request has been sent to the selected individuals that will make up the group, the scheduling application is ready to receive responses from each individual. These responses can take the form of a reply message sent from individual user; paragraph 0098, discussing that once a message has been created 420, it can be sent to the interested parties 

(ii) based on the response messages, to update a record in a database, the updating comprising associating one of the individuals with at least one of the task components in the case of task messages (paragraph 0026, discussing that the task can be a specific job, a series of jobs, a portion of a job, a scheduling, an exchange or swap, a rescheduling, or any other appropriate work and/or work function; paragraph 0034, discussing that the task scheduling system can further include a means of updating scheduling information stored in the at least one database (i.e., update a record in a database); paragraph 0041, discussing that the method can further include the steps of collating responses from all electronic communications, selecting a party out of responses to replace the requesting parties time, updating the electronic schedule (i.e., the updating comprising associating one of the individuals with at least one of the task components in the case of task messages), and sending notification to all parties as to the completion of the replacement; paragraph 0093, discussing that based on the responses from each member of the group, the scheduling application can update the schedule. An updated schedule 310, based on the additional information, can be generated and a new request can be sent to the interested parties. This new request can include the message as before, but with new scheduling information, or be customized to provide more specific information to the interested parties; paragraph 0099, discussing that once the messages have been sent to the interested parties 430, the scheduling application 10 can wait to receive responses back from the parties 440. Once all, or a certain number, of these responses have been received back, the scheduling application can collate the responses 450 and update the group schedule as required; paragraphs 0085, 0124); and

(iii) to transmit to the plurality of communication devices an update message to modify the task message in relation to the accepted task component, whereby the communication devices subsequently display the modified task message on the communication devices (paragraph 0093, discussing that based on the responses from each member of the group, the scheduling application can update the schedule. An updated schedule 310, based on the additional information, can be generated and a new request can be sent to the interested parties. This new request can include the message as before, but with new scheduling information (i.e., transmit to the plurality of communication devices an update message to modify the task message in relation to the accepted task component), or be customized to provide more specific information to the interested parties; paragraph 0138, discussing that once the substitute user confirms the replacement time slot, the trade occurs, and the finalized schedule is updated. Additional confirmations or notifications may then be sent (i.e., whereby the communication devices subsequently display the modified task message on the communication devices), to the interested parties, such as, but not limited to, both users, others users who may have expressed interest in the trade, and/or the original scheduler; paragraph 0145, discussing that once user 1610 determines that they are unable to work a given time schedule, the scheduling application is contacted and a replacement requested. The application sends out pre-formatted messages to all or a group of users requesting replacement. If another user is interested in working the requested replacement time he or she will reply in the affirmative via one of various communication modes to the application. In one embodiment of the invention, a manager's approval may be required for the replacement to be finalized, so in that event the application would contact the manager via various communication modes for his or her approval. If no such approval is required, the application updates the schedule and sends confirming notifications to all parties; 1690; paragraph 0146).

based on the response messages, to update a record in a database. It does not explicitly teach based on the response messages, to update a record in a message database, the record corresponding to the task message. However, Scheidl in the analogous art of collaborative task management teaches this concept (paragraph 0039, discussing that the processing unit  may then execute an assignment of the collaborative task by relating the collaborative task to further collaborative tasks of the process. The processing unit may further add data representing the collaborative task to a data object representing collaborative tasks of the process or of a part of the process. The processing unit may be further configured to update data that describe the process in the data storage system. The data that describe or represent the process may be updated with data from the task metadata and with data specifying that the collaborative task is assigned to the part of the process; paragraph 0047, discussing that the response message may include a decline of the collaborative task with a suggestion of an acceptable collaborative task. A status of the collaborative task may be declined task. The requester, that is, the user of the integrated task management client may create a new collaborative task according to the suggestion. The processing unit may generate further task metadata by modifying the task metadata of the original collaborative task; paragraph 0089, discussing that the data storage system may hold evaluated task relevant information…The actual implementation of the data storage system may be a database or a file repository; paragraph 0094, discussing that  an operation on the front end using for example a component of the office application system may result in changes of task data and lead to generation of a tracking message. The tracking message may be sent in an asynchronous communication to the task management server. The task management server may evaluate the tracking message and update the task data in the data storage system. If the message includes a task request or describes task changes which require notification of one or more recipients the message may be modified and forwarded to the recipients. The recipient client application such as the integrated 

Partridge is directed toward a scheduling application and distribution method. Scheidl is directed toward a method and system for processing and exchanging data of collaborative tasks. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward task management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Partridge to include updating a record in a message database based on the response messages as taught by Scheidl, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a robust system by tracking responses, thereby allowing task statuses to be appropriately updated and reflected to each user.

As per claim 18, the Partridge-Scheidl combination teaches a computer device according to claim 17. Partridge does not explicitly teach in which the program instructions are further operative to cause the processor: upon receiving a response message in a predetermined format, to update the record to modify one or more of the task components, and to generate the update message in a format including an instruction to modify the task message to specify the modified task components. However, Scheidl in the analogous art of collaborative task management teaches these concepts. Scheidl teaches:

in which the program instructions are further operative to cause the processor: upon receiving a response message in a predetermined format, to update the record to modify one or more of the task components (paragraph 0047, discussing that the response message may , and

to generate the update message in a format including an instruction to modify the task message to specify the modified task components (paragraph 0077, discussing that the message may be delivered in a standard format with the task specific attributes stored as meta content.  The message may be still readable and fulfil the purpose to forward the assignment to the recipient; paragraph 0098, discussing that messages may describe task requests to one or more recipients or may describe task changes for which notifications may be sent to multiple recipients. 

Partridge is directed toward a scheduling application and distribution method. Scheidl is directed toward a method and system for processing and exchanging data of collaborative tasks. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward task management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Partridge to include updating a record in a message database based on the response messages as taught by Scheidl, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a robust system by tracking responses, thereby allowing task statuses to be appropriately updated and reflected to each user.

As per claim 31, the Partridge-Scheidl combination teaches a computer device according to claim 17. Partridge further teaches in which the program instructions are operative to cause the processor to determine whether a number of individuals associated with the accepted task component is below a predefined participant number, and to cause the processor to perform said updating of the record and said transmission of the update message only if the determination is positive (paragraph 0099, discussing that once the messages have been sent to the interested parties 430, the scheduling application can wait to receive responses back from the parties 440. Once all, or a certain number, of these responses have been received back, the scheduling application can collate the responses 450 and update or confirm the group schedule as required. A list of non-responders to the scheduling request can also be generated 460…In one embodiment, the scheduling application can be set to automatically create a list of non-responders and update the proposed schedule based on the received responses after a set number of responses has been received. In an alternative embodiment, a user can set these parameters. The scheduling application 10 can also be set to automatically send reminders to any parties who haven't responded, or updated their availability on the web application, after a certain time…; paragraph 0134, discussing that once the requests have been sent 950, the scheduling application can wait to receive response SMS messages 960 from the contacted users. If all or a sufficient number of users have replied to the request, or a set time period has passed, the scheduling application will check to see if the work has been accepted 970. If no users accept the work (i.e.,  a number of individuals associated with the accepted task component is below a predefined participant number), or in the case when more than one worker is required at a given time only some of the places are accepted, the scheduling application can broaden the search preferences 980 and send another request (i.e., transmission of the update message only if the determination is positive); paragraph 0137).

As per claim 32, the Partridge-Scheidl combination teaches a computer device according to claim 17. Partridge further teaches in which the program instructions are operative to cause the processor, upon said receiving of one of the response messages, to determining whether an individual corresponding to the communication device from which the response message was received satisfies one or more criteria associated with the accepted task component, and to cause the processor to perform said updating of the record and said transmission of the update message only if the determination is positive (paragraph 0013, discussing that one aspect of using various modes of communications is the ability to expand the number of users under consideration in the rescheduling process. Specifically, rather than a sequential single communication between a manager and a worker or two workers for any reschedule, a manager or worker can, via the application, reach multiple, appropriately filtered users in multiple communication modes to garner the optimal scheduling change. This might entail waiting a given period to get a number of workers to choose from and then use performance ranking or any other reason to select the best worker for the scheduling change (i.e., cause the processor to perform said updating of the record and said transmission of the update message only if the determination is positive). Additional steps could also be introduced to the process like an approval or notification of any change by a manager. In a situation where a manager does not approve a given scheduling change, they might be able to inquire if other workers had also responded to the reschedule request and thus choose amongst others in the queue; paragraph 0020, discussing that the task requirement can include at least one of a time, a date, a location, a skill set, a qualification, and a performance metric;  paragraph 0117, discussing that the overall master scheduling calendar can, for example, combine the availability information for all users in the system. This information can include, but is not limited to, the time, location, skills, pay requirements and/or any other appropriate information entered by the users. A scheduler can enter a scheduling request into the application, which can then search the master scheduling calendar for any users who are available at the requested time, or times, and meet any other requirements the scheduler may have. Further 

As per claim 33, the Partridge-Scheidl combination teaches a computing device according to claim 17. Partridge further teaches in which the task message is a message according to an instant messaging or SMS protocol (paragraph 0073, discussing that the purpose of the current invention is to generate and manage a scheduling tool that can communicate with, and receive information from, users though SMS (Short Message Service) messaging and other related communication methods. SMS messaging provides a means of communicating with remote user though a short text message sent to a mobile device such as a mobile phone, PDA, PC, or other appropriate mobile device with a means of receiving and sending analog or digital messages.  By utilizing SMS messaging within a scheduling application, a schedule manager can communicate easily with multiple users remotely, allowing an event or multiple events to be .

18.	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over, Partridge et in view of Scheidl, in further view of Savage, Pub. No.: US 2013/0179799 A1, [hereinafter Savage].

As per claim 28, the Partridge-Scheidl combination teaches a computer device according to claim 17, but it does not explicitly teach in which the update message adds at least one additional task component. However, Savage in the analogous art of task management systems teaches this concept (paragraph 0069, discussing that actionable events can be created by the actionable events manager and can include by way of example but not limitation, an assigned task such as, a task for another user to review the work item, a task for another user to update or approve the work item (i.e., at least one additional task component), a task for another user to edit or comment on the work item, etc.; paragraph 0085, discussing that in process 610, a task is assigned to a collaborator in the web-based collaboration environment based on the actionable event specified by the user. The actionable event can include, an assigned task designated by the user to another user in the web-based collaboration environment where the assigned task can relate to the work item which the user comments on in the user interface. The assigned task can include a task for another user to review the work item or a task for another user to update or approve the work item. In one embodiment, a status of the assigned task is indicated and reflected in the user interface when updated. In addition, the status of the assigned task can be updated by the collaborator through the user interface; paragraph 0100). 

The Partridge-Scheidl combination is directed toward task management systems. Savage is directed toward a method and system for task delegation and/or task management. Therefore 

As per claim 29, the Partridge-Scheidl combination teaches computer device according to claim 28, but it does not explicitly teach in which the at least one additional task component is associated with an existing task component. However, Savage in the analogous art of task management systems teaches this concept (paragraph 0069, discussing that actionable events can be created by the actionable events manager 515 and can include by way of example but not limitation, an assigned task such as, a task for another user to review the work item, a task for another user to update or approve the work item (i.e., the task for another user is considered to be the at least one additional task component), a task for another user to edit or comment on the work item, etc. For example, through a request received from the edit/access request processor 505, the actionable event manager 515 can identify, detect, parse, retrieve, and/or analyze any request to create or generate an actionable event; paragraph 0085, discussing that in process 610, a task is assigned to a collaborator in the web-based collaboration environment based on the actionable event specified by the user. The actionable event can include, an assigned task designated by the user to another user in the web-based collaboration environment where the assigned task can relate to the work item which the user comments on in the user interface. The 

The Partridge-Scheidl combination is directed toward task management systems. Savage is directed toward a method and system for task delegation and/or task management. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward task management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Partridge-Scheidl combination to include at least one additional task component associated with an existing task component, as taught by Savage, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by informing the group members of group activity, thereby assisting users in communicating and organizing the work and facilitating task completion.

As per claim 30, the Partridge-Scheidl combination teaches computer device according to claim 17, but it does not explicitly teach in which the update message splits a task component into a plurality of task components. However, Savage in the analogous art of task management systems teaches this concept (paragraph 0069, discussing that actionable events can be created by the actionable events manager and can include by way of example but not limitation, an assigned task such as, a task for another user to review the work item, a task for another user to update or approve the work item, a task for another user to edit or comment on the work item, 

The Partridge-Scheidl combination is directed toward task management systems. Savage is directed toward a method and system for task delegation and/or task management. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward task management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Partridge-Scheidl combination to include an update message that splits a task component into a plurality of task components, as taught by Savage, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by informing the group members of group activity, thereby assisting users in communicating and organizing the work and facilitating task completion.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

B.	Merrill et al., Pub. No.: US 2007/0088798 A1 –  describes database updates based upon the response from the client. 
C.	Joyce et al., Patent No.: US 7,406,515 B1  – relates to a system and method for automated and customizable agent availability and task assignment management.
D.	Zhang et al., Pub. No.: US 2017/0330120 A1 – relates to a method and system for task processing.  
E.	Fussell et al., Effects of instant messaging on the management of multiple project trajectories. Proceedings of the SIGCHI Conference on Human Factors in Computing Systems (CHI '04). Association for Computing Machinery, New York, NY, USA, pages 191–198, 2004 – describes an IM (instant messaging) interface that promotes awareness of multiple collaborators on multiple tasks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683